DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered.
 
Claim Rejections - 35 USC § 102

Claims 1, 4, 5, 7, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (USP 4,348,794).
In regards to claim 1, Kim discloses a fitting spanner configured to couple a first fitting and a second fitting that are separated by a gap having a length that is less than a diameter of an insertion end of each of the first and second fittings, the fitting spanner comprising: 
a tubular body (20) having a first end and a second end that are each pre-finished to be devoid of burrs and sharp edges, and 
at least one alignment element (21) positioned between the first end and the second end that is configured to properly align the fitting spanner between the first fitting and the second 
wherein the tubular body includes a length and diameter that is selected based on the diameter and a length of the insertion end of the first fitting and the second fitting that is configured for receipt of the fitting spanner, and
wherein the permanent visual indicator is a permanently formed ridge formed on the tubular body.
In regards to claim 4, Kim further discloses the permanently formed ridge protrudes radially from the tubular body and is formed about the entire circumference of the tubular body (shown in fig. 2).
In regards to claims 5 and 25, Kim further discloses the permanent visual indicator includes a pair of the permanently formed ridges, which are each formed about the entire circumference of the tubular body (shown in fig. 2).
In regards to claims 7 and 26, Kim further discloses each of the first and second ends defines an annular surface, and each of the annular surfaces are arranged parallel to each other, and orthogonal to the length of the tubular body (shown in fig. 2).
In regards to claim 24, Kim discloses a fitting spanner configured to couple a first fitting and a second fitting that are separated by a gap having a length that is less than a diameter of an insertion end of each of the first and second fittings, each insertion end of each of the first and second fittings including a radially expanded portion located a first distance away from an opening of the respective insertion end, the fitting spanner comprising: 
a tubular body (20) having a first terminal end and a second terminal end that are each pre-finished to be devoid of burrs and sharp edges; and 

wherein the alignment element is defined by at least one permanently formed ridge that protrudes radially from the tubular body and is formed about an entire circumference of the tubular body (shown in fig. 2), 
wherein the tubular body includes a length and diameter that is selected based on the diameter and a length of the insertion end of the first fitting and the second fitting that is configured for receipt of the fitting spanner, and 
the second distance is greater than the first distance such that the least one permanently formed ridge remains visible between the first fitting and the second fitting when the first terminal end of the tubular body is inserted in the first fitting and the second terminal end is inserted in the second fitting to ensure that the first terminal end of the tubular body is positioned past the radially expanded portion of the first fitting and the second terminal end of the tubular body is positioned past the radially expanded portion of the second fitting (fig. 2 shows this capability).

Claims 1-3, 7, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauthier et al. (US 2011/0061760 hereinafter “Gauthier”).
In regards to claim 1,Gauthier discloses a fitting spanner configured to couple a first fitting and a second fitting that are separated by a gap having a length that is less than a diameter of an insertion end of each of the first and second fittings, the fitting spanner comprising: 

at least one alignment element (52) positioned between the first end and the second end that is configured to properly align the fitting spanner between the first fitting and the second fitting, the alignment element being a permanent visual indicator provided on the tubular body that extends about an entire circumference of the tubular body, 
wherein the tubular body includes a length and diameter that is selected based on the diameter and a length of the insertion end of the first fitting and the second fitting that is configured for receipt of the fitting spanner, and
wherein the permanent visual indicator is a permanently formed groove formed on the tubular body (shown in fig. 2).
In regards to claim 2, Gauthier further discloses the permanently formed groove is recessed radially into the tubular body and formed about the entire circumference of the tubular body (shown in fig. 2).
In regards to claims 3 and 22, Gauthier further discloses the permanent visual indicator includes a pair of the permanently formed grooves (52, 56), each formed about the entire circumference of the tubular body (shown in fig. 2)
In regards to claims 7 and 23, Gauthier further discloses each of the first and second ends defines an annular surface, and each of the annular surfaces are arranged parallel to each other, and orthogonal to the length of the tubular body (shown in fig. 2).
In regards to claim 21, Gauthier discloses a fitting spanner configured to couple a first fitting and a second fitting that are separated by a gap having a length that is less than a diameter of an insertion end of each of the first and second fittings, each insertion end of each of the first 
a tubular body (26) having a first terminal end and a second terminal end that are each pre-finished to be devoid of burrs and sharp edges; and 
an alignment element (52) positioned between the first terminal end and the second terminal end that is configured to properly align the fitting spanner between the first fitting and the second fitting, and spaced apart from each of the first terminal end and the second terminal end by a second distance, 
wherein the alignment element is defined by at least one permanently formed groove that is recessed radially into the tubular body and is formed about an entire circumference of the tubular body (shown in fig. 2), 
wherein the tubular body includes a length and diameter that is selected based on the diameter and a length of the insertion end of the first fitting and the second fitting that is configured for receipt of the fitting spanner, and 
the second distance is greater than the first distance such that the least one permanently formed groove remains visible between the first fitting and the second fitting when the first terminal end of the tubular body is inserted in the first fitting and the second terminal end is inserted in the second fitting to ensure that the first terminal end of the tubular body is positioned past the radially expanded portion of the first fitting and the second terminal end of the tubular body is positioned past the radially expanded portion of the second fitting (fig. 2 shows this capability).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        11/16/2021